Name: Commission Regulation (EEC) No 3568/92 of 10 December 1992 amending Regulation (EEC) No 3664/91 laying down transitional measures for aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 12. 92 Official Journal of the European Communities No L 362/47 COMMISSION REGULATION (EEC) No 3568/92 of 10 December 1992 amending Regulation (EEC) No 3664/91 laying down transitional measures for . aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails 1 . The following paragraph is added to Article 1 : ' 5 . The following Community and imported products, prepared in accordance with the provisions in force before 17 December 1991 , may undergo the first stage of marketing until 30 June 1993 in a presentation complying with the abovementioned provisions :  aromatized wines for the preparation of which a flavouring substance identical to natural vanillin is used,  aromatized wines for the preparation of which the natural flavouring has been supplemented by flavours identical to natural flavours,  aromatized wines prepared from must with fermen ­ tation arrested by the addition of alcohol,  aromatized wine-based beverages to which alcohol has been added.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /91 of 10 June 1991 laying down general rules on the defini ­ tion, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine ­ product cocktails ('), as amended by Regulation (EEC) No 3279/92 (2) and in particular Article 16 thereof, Whereas Commission Regulation (EEC) No 3664/91 (3), as last amended by Regulation (EEC) No 1914/92 (4), lays down transitional measures for aromatized wines, aroma ­ tized wine-based drinks and aromatized wine-product cocktails ; Whereas the final date of 17 October 1992 laid down for completing the preparation of certain products covered by Regulation (EEC) No 1601 /91 and the final date 16 December 1992 laid down for the first stage of the marketing thereof in a presentation complying with the provisions in force before 17 December 1991 should be extended pending the results of an in-depth technical examination relating to the use of certain substances or concerning certain preparations for a number of beverages covered by the abovementioned Regulation ; Whereas, pending the results of an in-depth examination of the problems outstanding, the date of adoption of the detailed rules of application and the date for a decision on possible derogations, both of which are set at 31 December 1992, should be deferred ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Implementation Committee for Aromatized Wines, Aromatized Wine ­ Based Drinks and Aromatized Wine-Product Copktails, 2. Article 2 is replaced by the following : 'Article 2 1 . Pending the adoption by 30 June 1993 at the latest of detailed implementing rules pursuant to Regulation (EEC) No 1601 /91 , the Member States may continue to apply the relevant national rules in force prior to 17 December 1991 . 2. Without prejudice to Article 1 (5) and pending a decision to be taken by 30 June 1993 at the latest concerning derogations which may be made pursuant to Regulation (EEC) No 1601 /91 , the national rules in force prior to 17 December 1991 shall continue to apply, save where the Member State concerned decides otherwise.' HAS ADOPTED THIS REGULATION : Article 2Article 1 Regulation (EEC) No 3664/91 is hereby amended as follows : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 149, 14. 6. 1991 , p. 1 . 0 OJ No L 327, 13 . 11 . 1992, p. 1 . 0 OJ No L 348, 17. 12. 1991 , p. 53 . (4) OJ No L 192, 11 . 7. 1992, p. 39 . Article 1 ( 1 ) shall apply from 17 October 1992. No L 362/48 11 . 12. 92Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1992. For the Commission Ray MAC SHARRY Member of the Commission